United States Court of Appeals
                 For the First Circuit

No. 09-2213

                UNITED STATES OF AMERICA,

                        Appellee,

                           v.

                   GISELE ALBERTELLI,

                  Defendant, Appellant.
                   ____________________

No. 09-2478

                UNITED STATES OF AMERICA,

                        Appellee,

                           v.

                    ARTHUR GIANELLI,

                  Defendant, Appellant.


No. 09-2606

                UNITED STATES OF AMERICA,

                        Appellee,

                           v.

                     FRANK IACABONI,

                  Defendant, Appellant.
                   ____________________
10-1214

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                   DENNIS ALBERTELLI, a/k/a Fish,

                        Defendant, Appellant.
                         ____________________

                               ERRATA

     The opinion of this Court, issued on June 29, 2012, should be

amended as follows.

     On page 5, line 7 of 1st full paragraph, replace "wire taps"

with "wiretaps".

     On page 24, line 4, replace "a trial" with "at trial".

     On page 27, line 6 of 2nd full paragraph, replace "one the

arsonists" with "one of the arsonists".